Citation Nr: 1213077	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to service connection for headaches, to include as secondary to traumatic brain injury.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for residuals of a traumatic brain injury and for headaches.  When this case was previously before the Board in February 2011, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has residuals of a traumatic brain injury.  

2.  The Veteran's headaches, if present, were initially documented many years after service, and there is no competent medical, or competent and credible, lay evidence that the Veteran has a chronic headache disability that is related to service.  


CONCLUSIONS OF LAW

1.  Residuals of a traumatic brain injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002).

2.  A chronic headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated July 2008, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, and private and VA medical records, various medical articles, statements from relatives of the Veteran, and the testimony of the Veteran and his father at a hearing before the undersigned.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of any residuals of a traumatic brain injury, to include headaches.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for residuals of a traumatic brain injury and for headaches.  He claims he was struck on the head while in service and has experienced problems ever since that incident.

The service treatment records disclose the Veteran was first seen for complaints relating to diplopia of unknown cause in August 1977.  He was seen in the ophthalmology clinic two days later, and again in October 1977.  An October 1977 referral to the psychiatric clinic noted he had a history of diplopia since May.  The Veteran admitted to some attempt to be discharged from service.  On evaluation, the Veteran stated his eyes began creating double vision about five months earlier, and had progressively gotten worse.  It was noted no organic causation was evident.  A neurological consultation in December 1977 noted as medical history that the Veteran reported he had been knocked out transiently when he fell off a rope swing while in the second or third grade.  It was also noted he had been struck with a croquet mallet.  It was concluded in December 1977 that there was no demonstrable neurological or ophthalmological cause for the Veteran's diplopia.  The next month, it was concluded there was no demonstrable medical, ophthalmological or psychiatric pathology to account for his symptoms.  He was to be returned to full duty. 

A medical board evaluation reveals the Veteran had spontaneous onset of blurred vision in June 1977.  

On a report of medical history in January 1981, the Veteran denied having had a head injury, or frequent or severe headache.  A neurological evaluation on the separation examination in January 1981 was normal.  

The Veteran was seen by a private optometrist in October 1999.  He presented with long-standing complaints of binocular monocular diplopia.  He stated the condition had been present since 1977, and related the onset was likely secondary to head trauma in the occipital area.  

On VA examination of the eyes in October 2000, the Veteran reported a history of polyopsia after a mugging in June "1997."  He also related a history of a head injury when he was eight years old when he was pushed off a swing and suffered a closed head trauma.  It was indicated magnetic resonance imaging on a previous visit was negative.  

The Veteran was seen by a private physician in January 2008.  He complained of headaches in the back of his head.  

In a statement dated May 2008, the Veteran related that in 1977, while he was in service, he was attacked and mugged.  He claims he lost consciousness from a blow to the back of his head during the attack.  He asserts that he returned to the base after he came to and soon thereafter was shipped to Hawaii, where he sought treatment for double vision.  He maintains he has headaches that became prominent when his vision worsened and that they are the result of the in-service attack.

The Veteran was seen by a private physician in June 2008 for evaluation of headaches and diplopia.  It was indicated he was hit in the back of his head as a child and, following that accident, started to have trouble with double vision.  It was also reported that he was subsequently assaulted years later and that this worsened the situation.  He also complained of a significant headache.  It was indicated the Veteran had a note from an old evaluation by another physician suggesting an old superior oblique palsy, which would be in keeping with a traumatic closed head injury.  An addendum reflects that the Veteran reported his symptoms started after the assault in 1977, and not after the childhood injury.  In addition, he noted a lump, not a depression, in the back of his head.

In an August 2008 letter, the Veteran's stepmother, a nurse practitioner, related she met the Veteran prior to service.  She stated he had no complaints of headaches, and that before the in-service head trauma, his medical status was within normal limits.  

The Veteran's father wrote, in an August 2008 statement, that the Veteran sustained his first head injury in 1966 when a patio swing rope separated and the Veteran landed on his back and head on a cement slab.  He did not lose consciousness, but a lump became visible almost immediately on the occipital surface.  He asserted a fibrous lump remained.  He related that during service, the Veteran was confronted by two men with knives.  He was robbed and knocked unconscious by a blow with a rock to the back of his head.  This blow was to the same location as the Veteran's previous head injury.  The Veteran's father added that the Veteran did not have visual changes until a few days after the mugging and the headaches followed.  

A statement from the Veteran's supervisor in August 2008 noted he had a neurological disorder that had gone untreated for decades.

On VA examination of the eyes in September 2008, the Veteran asserted that when he was mugged in service, he received a significant blow to the back of his head.  He noticed he had double vision after the assault.  

In a statement dated November 2008, the Veteran's cousin related that on the night before she was going to see the Veteran while he was in service, he contacted her and said he had been involved in an altercation with some men who had taken all his cash.  She maintained the Veteran told her he had been roughed up.  When she asked if he was planning on filing a police report he told her none had been taken.  She noted she saw the Veteran the following day and he looked as if he had been "roughed up."  He had some bruises on his head and he seemed short-tempered.  At the time, she and the Veteran thought the injuries were minor, but she thought it was plausible that he was suffering the effects of a concussion, and that he obviously had had some sort of head trauma.  

In a January 2009 letter, the Veteran's sister stated that within a week of the in-service injury, she accidentally hit the Veteran in the head with a rock.  

A PET brain scan at a VA facility in January 2009 revealed no abnormal activity.  

Private medical records dated in 2009 have been associated with the claims folder.  Magnetic resonance imaging of the head in March 2009 was normal.  There was no evidence of intracranial mass, hydrocephalus or abnormal enhancement.  The Veteran described the in-service assault in July 1977.  He stated that he lost consciousness for what he thought was a few minutes and when he regained consciousness, he was taken to the police.  He claims the police thought he might have been involved in a drug deal.  He added he also had a problem with headaches that were basically present all the time.  A neurological examination was normal.  The pertinent diagnosis was headaches.  

In a statement dated August 2009, a private physician noted the Veteran suffered head injuries many years earlier.  The physician indicated the Veteran remained symptomatic 32 years later.  He commented that despite the fact the Veteran had no proof of a brain injury, especially as related to the occipital areas on recent scans, including MRI spectroscopy and PET scanning, the conclusion is that the occipital lobes were normal bilaterally.  Nonetheless, with his ongoing symptoms of polyopia, it was possible to conclude that this was some sort of posttraumatic brain injury that does not have any physical manifestations with current technology.

The Veteran was afforded a VA examination in March 2011.  The examiner noted he reviewed the claims folder.  The Veteran reported a head injury at age eight with possible loss of consciousness.  He claimed he was evaluated by his neighbor who was a pediatrician.  He also described being assaulted and robbed by two men in July 1977 while in service.  He claimed he was struck in the head with a hard object over the center of the occiput.  He stated he lost consciousness for an undetermined period of time and the next thing he remember is walking up a hill with a bad headache, neck pain and a small amount of blood on the back of his head.  He alleges he tried to file a police report, but was unable to do so.  When he returned to the base, he did not have any medical evaluation or treatment.  He related he had a headache the next day.  About four days after the assault, he was home on leave and his sister accidentally threw a rock that hit him in his right temple.  The examiner summarized some treatment the Veteran received in service.  The Veteran insisted his headaches began in 1977.  

Following an examination, the examiner stated there was no diagnosis of traumatic brain injury/concussion or traumatic brain injury residuals/post-concussion syndrome.  He pointed out there was no service treatment records documentation of events meeting the criteria for traumatic brain injury within one month of the reported head injury.  In addition, it was noted there was no documentation in service treatment records of any evaluation, diagnosis or treatment of traumatic brain injury within one year of the reported head injury.  The examiner stated there was no current clinical objective evidence of neurological abnormality.  Finally, the examiner observed the Veteran's current neurobehavioral, functional and somatic symptoms were most likely caused by and related to the currently diagnosed or undiagnosed mental health conditions, or were within the range of normal symptoms, not indicating any significant disease or pathology.  

The examiner also commented there was no diagnosis of headaches because, although there was a history of symptoms, there was no current clinical objective evidence of a diagnosable chronic headache condition.  The examiner stated there was no documentation in service treatment records of evaluation or treatment of chronic headaches.  He added that although there were post discharge medical records of headache symptoms, there was no medical record documentation of diagnosis or treatment of a chronic headache condition.  He concluded there was no current clinical objective evidence of disease or pathology associated with the Veteran's symptoms, and that it was most likely that the symptoms were and are within the range that is normal in the general population and not an indication of disease or pathology.

In a March 2011 statement, the Veteran's mother related that when the Veteran was eight years old, he fell from a rope swing and landed on his head.  Since a bump formed, she took him to their next door neighbor who was a pediatrician to see if there were any lingering effects.  She noted the pediatrician provided a clean bill of health and decided there was no need for X-rays.  Thus, there was no medical record.  

Essentially, the Veteran argues that he was struck on his head in service when he was mugged and that he suffered a traumatic brain injury.  He alleges his headaches are a residual of the traumatic brain injury.  It is not disputed that the Veteran is competent to report what transpired in service, and the symptoms he has experienced.  As will be further explained, the inconsistencies in the Veteran's stories establish he is not credible.

The service treatment records show no complaints or findings pertaining to a traumatic brain injury or headaches.  The January 1981 report of medical history shows the Veteran specifically denied any head injury or that he had headaches.  The Veteran attributes his visual symptoms to the claimed in-service assault.  It is significant to point out, however, that when the Veteran sought treatment in 1977 for diplopia, he never mentioned he had sustained a head injury from an incident in which he now claims to have been unconscious.  Simply stated, this lacks credibility.  The Board emphasizes that the medical board report shows the Veteran's diplopia had a spontaneous onset.  

The Board acknowledges that a private physician stated the Veteran's ongoing symptom of polyopia was some sort of posttraumatic brain injury.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the VA physician to be entitled to the greatest probative weight.

When he stated the Veteran had some type of traumatic brain injury, the private physician relied on the history provided by the Veteran, that is, that he had sustained a head injury.  In this regard, it is significant to observe that the private examiner predicated his conclusion on the history provided by the Veteran.  As noted above, that history is inconsistent with the actual in-service findings.  Thus, the Board assigns minimal probative value to this opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In contrast, the VA examiner reviewed the claims folder, noted the findings and history, and provided a rationale for his opinion.  

Further, the record is devoid of any complaint or finding relative to a traumatic brain injury or headache for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the mere fact that the Veteran's headaches were initially documented many years after service is not dispositive, it is crucial evidence and, combined with the record showing the Veteran denied both a head injury and headaches upon separation from service in January 1981, may be considered in adjudicating his claim.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Veterans Appeals noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  The Board points out that following the March 2011 VA examination, it was concluded the Veteran did not have a traumatic brain injury or a chronic headache disorder.  Thus, there is no basis on which service connection may be granted. 

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence or etiology of residuals a traumatic brain injury or headaches.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for residuals of a traumatic brain injury and for headaches. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a traumatic brain injury is denied.

Service connection for headaches, to include as secondary to traumatic brain injury, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


